     0:19-cv-03175-HMH-PJG          Date Filed 05/29/20      Entry Number 36        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Kashaun Banks,                                    )         C/A No. 0:19-3175-HMH-PJG
                                                  )
                               Petitioner,        )
                                                  )
v.                                                )                     ORDER
                                                  )
Warden, Turbeville Correctional Institution,      )
                                                  )
                               Respondent.        )
                                                  )

        The petitioner has filed this action, pro se, seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The respondent filed a motion for summary judgment on April 17, 2020, pursuant

to the Federal Rules of Civil Procedure. (ECF No. 31.) As the petitioner is proceeding pro se, the

court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on April

20, 2020, advising the petitioner of the importance of a motion for summary judgment and of the

need for him to file an adequate response. (ECF No. 32.) The petitioner was specifically advised

that if he failed to respond adequately, the respondent’s motion may be granted, thereby ending

his case.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the petitioner has failed to respond to the motion. As such, it appears to the court that he

does not oppose the motion and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the petitioner shall advise the court as to whether he wishes to continue

with this case and to file a response to the respondent’s motion for summary judgment within

fourteen (14) days from the date of this order. The petitioner is further advised that if he fails to




                                             Page 1 of 2
   0:19-cv-03175-HMH-PJG          Date Filed 05/29/20     Entry Number 36       Page 2 of 2




respond, this action will be recommended for dismissal with prejudice for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                            __________________________________________
May 29, 2020                                Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE




                                          Page 2 of 2
